1. Proposed amendments to the Rules of Superintendence for the Courts of Ohio (Sup.R. 36.020) have been published in the June 4, 2018 Ohio Official Reports advance sheet for a public-comment period ending July 5, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.2. Amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 5 and 27 ) were adopted May 8, 2018, and were effective June 1, 2018. The final version of the amendments has been published in the June 4, 2018 Ohio Official Reports advance sheet.